Exhibit 10.1
 
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
 
THIS EXECUTIVE EMPLOYMENT AGREEMENT (this Agreement), dated July 1, 2007, is by
and between NORTH PITTSBURGH TELEPHONE COMPANY, a Pennsylvania business
corporation (hereinafter called “Employer”), and NORTH PITTSBURGH SYSTEMS, INC.,
a Pennsylvania corporation and the sole shareholder of Employer (“NPSI”), each
having its principal office at 4008 Gibsonia Road, Gibsonia, Pennsylvania
15044-9311, on the one hand, and KEVIN J. ALBAUGH (hereinafter called
“Employee”), on the other hand.


WHEREAS, Employee is currently employed by Employer as an executive officer
pursuant to the terms of an Amended and Restated Executive Employment Agreement
dated as of April 19, 2002 as extended and amended by an Extension of Amended
and Restated Executive Employment Agreement and Retention Payment Program, dated
October 29, 2003, and a letter agreement dated in March 2002 between Employer
and Employee pertaining to and headed “Retention Payment Program” (such Amended
and Restated Executive Employment Agreement as so extended and amended, and such
letter agreement headed “Retention Payment Program”, are hereinafter referred to
collectively as the “Existing Agreement”);
 
WHEREAS, Employer believes that it is in the best interests of Employer, and
Employee is willing to agree, that the employment arrangements between Employer
and Employee be extended and otherwise amended as provided in this Agreement;
 
WHEREAS, Employee also is an executive officer of NPSI;
 
WHEREAS, retaining Employee’s skills and his experience with and understanding
of the business and operations of NPSI and its subsidiaries would be extremely
valuable to maximizing benefits for NPSI’s shareholders and NPSI’s subsidiaries’
customers and other constituencies;
 
WHEREAS, NPSI therefore wishes to encourage Employee to continue his employment
with Employer and his services to NPSI and its other subsidiaries and deems it
appropriate to compensate Employee for the benefits that Employee would help to
achieve for NPSI’s shareholders and NPSI’s and its subsidiaries’ constituencies;
 
NOW, THEREFORE, for and in consideration of the mutual promises, agreements and
covenants herein contained, the parties, intending to be legally bound, hereby
agree as follows:
 
1.           Termination of Existing Agreement.  The Existing Agreement is
hereby terminated, effective as of the date of this Agreement; provided,
however, that such termination shall neither affect any right of either Employer
or Employee that arose prior to (including but not limited to any right based on
facts or circumstances occurring prior to but becoming known to the party with
such right only after) such termination of the Existing Agreement nor relieve
either Employer or Employee of responsibility for satisfying or the consequences
of having failed to satisfy any obligation under the Existing Agreement that
under the Existing Agreement it or he was to satisfy prior to such termination
of the Existing Agreement.


--------------------------------------------------------------------------------

Page 2
 
2.           Employment.  Employer shall continue to employ Employee, and
Employee accepts such continued employment by Employer, upon the terms and
conditions of this Agreement.
 
3.           Term.  The term of employment under this Agreement (the “Term”)
shall commence on the date of this Agreement and shall terminate at 5 p.m. on
March 31, 2008.
 
4.           Fidelity Payment.  Employee and Employer each agrees and confirms
that neither has any further obligation to the other with respect to any
“Fidelity Payment” (as such term is used in the Existing Agreement).
 
5.           Compensation and Benefits.
 
(a)           By Employer.  For all services rendered by Employee hereunder,
Employer shall (i) pay Employee a base annual salary, payable in equal monthly
installments, one at the end of each monthly period, with the base annual salary
presently in effect through December 31, 2007 being $215,855; (ii) include the
Employee as a participant in the Employer’s salaried employees’ benefit programs
and provide to Employee benefits under each such salaried employees’ benefit
program that are no less favorable to Employee than the benefits that were
provided to Employee under such benefit plan on May 31, 2007 (or would have been
provided to Employee under such benefit plan as of May 31, 2007 if Employee had
been employed by Employer and covered by such benefit plan on May 31, 2007),
including but not limited to post retirement benefits; and (iii) provide
Employee with the use of an automobile.  Use of the automobile shall be subject
to such rules and limitations as Employer may establish from time to
time.  Salary payments shall be subject to withholding and other applicable
taxes.  All compensation payable under the Executive Bonus Plans referred to in
subparagraph (c) immediately below shall be included in the calculation of
Employee’s retirement benefits.  In addition to any other benefits that may
apply to Employee, or that may be implemented during the term of this Agreement,
Employer shall provide to Employee such additional life insurance on the life of
Employee as shall be necessary to cause the aggregate of the life insurance
provided by Employer on the life of Employee to equal not less than three and
one-fourth (3¼) times Employee’s base salary, and the costs of all such life
insurance aggregating three and one-fourth (3¼) times Employee’s base salary
shall be borne 100% by Employer.
 
(b)           Annual Review of Base Salary.  Employer will review Employee’s
base salary on at least an annual basis for the purpose of determining any
increase which may be justified or merited.
 
(c)           Bonus Plan.  NPSI shall (and shall use its best efforts to cause
its successors, if any, as the majority shareholder of Employer to) maintain an
Executive Bonus Plan in effect throughout the Term and include Employee as a
participant in each such Executive Bonus Plan; provided, however, that NPSI (and
any such successor to NPSI) annually may modify or amend the targets and
matrices on the basis of which bonuses are to be determined, calculated or
awarded under any such Executive Bonus Plan, so long as such targets and
matrices as so modified or amended are reasonably related to the reasonable
expectations and goals of NPSI’s (or such successor’s) business for the relevant
period.


--------------------------------------------------------------------------------

Page 3
 
6.           Duties and Office.   Employee is serving, at the direction of
Employer’s President and/or Board of Directors, as an executive officer of
Employer with the title of Vice President  - Regulatory Affairs (and at the
direction of the Presidents and/or Boards of Directors of the respective
corporations, as an executive officer of  NPSI with the title of Vice President
and as executive officer of Penn Telecom, Inc., a subsidiary of NPSI, with the
title of Vice President – Regulatory Affairs), and Employee’s duties in that
capacity are as set forth in Schedule A attached hereto, with the understanding
that Employee’s duties may from time to time be modified or expanded by
Employer’s President and/or Board of Directors as the business interests of
Employer may require.  It is expressly understood and agreed that Employer’s
Board of Directors may elect or assign Employee to a different position having
different responsibilities and duties than those set forth in such Schedule A
and different compensation and benefits than those set forth in Paragraph 5
hereof, provided that:
 
(a)           Prior to the occurrence of a Change of Control (as defined below),
the different position to which Employee is so elected or assigned shall be an
executive office with responsibilities and duties equal to or greater than those
set forth in this Agreement and the Schedule A attached hereto; and
 
(b)           Upon and after the occurrence of a Change of Control, the
limitations set forth in clause (a) immediately above shall not apply, and the
different position to which Employee is then so elected or assigned may be a
non-executive position with responsibilities and duties lesser than those set
forth in this Agreement and the Schedule A attached hereto; and
 
provided, further, however, that in no event, whether before or after the
occurrence of a Change of Control and regardless of any change in the position,
responsibilities and/or duties of Employee hereunder, shall the compensation and
benefits provided to Employee under this Agreement be less than those set forth
in Paragraph 5 hereof.
 
For purposes of this Agreement, a Change of Control shall be deemed to have
occurred in the event of:  (i) the acquisition, directly or indirectly, by any
person or entity (other than NPSI), or persons or entities acting in concert (a
“group”), whether by purchase, merger, consolidation or otherwise, of voting
power over that number of shares of the capital stock of either Employer or NPSI
which, when combined with the existing voting power of such person, entity or
group, aggregates voting power over such number of shares of the capital stock
of Employer or NPSI as then has the right to cast fifty percent (50%) or more of
the votes which all shareholders of Employer or NPSI would be entitled to cast
in the election of directors of Employer or NPSI, respectively, under normal
circumstances (that is, for example, without giving effect to any such voting
rights of preferred shares existing by reason of a default in the payment of
preferred dividends) and without giving effect to any elimination of voting
rights of “control shares” (as defined in 15 Pa. C.S. Section 2562) pursuant to
Subchapter G of Chapter 25 of the Pennsylvania Business Corporation Law of 1988,
as amended, or any successor or comparable statute (a “controlling interest”) or
(ii) the sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, of the assets of Employer
or NPSI to a transferee or transferees other than NPSI, Employer, an entity of
which a controlling


--------------------------------------------------------------------------------

Page 4
 
interest is owned, directly or indirectly, by Employer or NPSI, or a person,
entity or group which, prior to the sale, lease, exchange or other transfer of
assets, owns, directly or indirectly, a controlling interest in Employer or
NPSI.  All fringe and other employee benefits applicable to Employee which have
a vesting schedule shall be deemed fully vested as of the date of a Change of
Control.
 
7.           Exclusivity of Employment.  Employee agrees to work full-time and,
except to the extent permitted otherwise pursuant to the following provisions of
this Paragraph 7, exclusively for Employer, NPSI and NPSI’s other subsidiaries
and devote his talents, skills, attention, best efforts and time during normal
business hours and such other times as may be necessary, to the business and
affairs of Employer, NPSI and NPSI’s other subsidiaries and to discharge the
responsibilities assigned to him and to use his best efforts to perform
faithfully and efficiently the responsibilities assigned to him.  Employee shall
not during the term of this Agreement be engaged in any other employment without
the consent of Employer.  Employee may (i) serve on civic or charitable boards
or committees, (ii) perform volunteer work for any charitable, educational,
civic or other nonprofit organization, including but not limited to youth sports
teams and clubs, and (iii) participate in non-competing family-owned businesses,
so long as such activities do not interfere with the performance of Employee’s
job responsibilities under this Agreement.
 
8.           Non-solicitation of Employees or Customers.  Employee agrees that
during his employment with Employer and continuing for fifteen (15) months
thereafter, Employee shall not, directly or indirectly, for his own account or
as an agent, servant or employee of any business or organization, engage, hire
or offer to hire or entice away any then current officer, employee, agent or
customer of Employer, NPSI or any of Employer’s or NPSI’s subsidiaries, joint
ventures or related entities, or in any other manner persuade or attempt to
persuade any then current officer, employee, agent or customer of Employer, NPSI
or any of Employer’s or NPSI’s  subsidiaries, joint ventures or related entities
to discontinue his or her relationship therewith for any reason.
 
9.           Confidential Information & Employer Materials.
 
(a)           Employee acknowledges that Employer has, through Employee and
other key personnel, developed valuable confidential information such as, but
not limited to, plans, diagrams, equipment specifications, business strategies,
pricing methods, policies, resolutions, negotiations, customer/client lists,
technical data, computer programs, algorithms and trade secrets relating to the
business of Employer, NPSI or other subsidiaries of NPSI.  Confidential
information includes information which is not generally known in the business
conducted by Employer, NPSI or any of NPSI’s subsidiaries or affiliates, but
does not include general skills, generally known knowledge and experience
acquired by Employee during his employment with Employer.  Employee covenants
and agrees not to disclose this confidential information outside Employer and
expressly covenants and agrees (i) not to provide any such confidential
information to any new employer of Employee and (ii) to use his best efforts
both during and after his employment with Employer to prevent the dissemination
of any such confidential information outside Employer.  Employee further
covenants and agrees to use such confidential information exclusively for the
benefit of Employer, NPSI and/or NPSI’s other subsidiaries and to make any new
employer of Employee aware of Employee’s obligations under this Paragraph 9.


--------------------------------------------------------------------------------

Page 5
 
(b)           Any such confidential information developed by Employee, whether
developed during, before or after the term of this Agreement, shall be the
property of Employer.  Should Employer elect to apply for any patent, copyright
or other right relating to any of the confidential information or to any
development made by Employee on behalf of Employer, NPSI or any of NPSI’s other
subsidiaries or affiliates during Employee’s employment with Employer or any of
NPSI’s subsidiaries or affiliates (whether during or before the term of this
Agreement), Employee shall, upon written request of Employer, assign and
transfer to Employer (or such other entity or person as Employer shall direct)
Employee’s entire right, title and interest therein.  Employee further agrees to
assist Employer with the prosecution of any such application, whether such
assistance is requested during or after the term of this Agreement.
 
(c)           All documents and materials of any nature pertaining to activities
of Employer, NPSI or any of NPSI’s subsidiaries or affiliates, which are in
Employee’s possession or control, including but not limited to memoranda,
notebooks, notes, data sheets, papers, tapes and computer disks, and whether in
writing or in any electronic or other recording medium, are and shall be the
sole property of Employer, and each such item and all copies and reproductions
of them shall be given to Employer upon Employee’s separation from employment
with Employer and at any earlier time when requested by Employer.
 
10.           Expenses.  Employer shall reimburse Employee for all reasonable
and necessary expenses incurred by Employee in carrying out Employee’s duties
under this Agreement.  Employee shall present to Employer, on a monthly basis,
an itemized account of such expenses in any form required by the Employer.
 
11.           Termination By Employee.  Employee may, with or without cause,
terminate his employment with Employer by giving not less than thirty (30) days’
prior written notice to Employer.  Employee shall continue to render his
services to Employer in accordance with this Agreement until the effective date
of such termination unless Employer states otherwise, and Employee shall be paid
his regular compensation to the date of termination.
 
12.           Termination of Employee by Employer.
 
(a)           Without Cause.  Employer shall have the right, without cause or
stated reason, to terminate Employee’s employment at any time.
 
(b)           For “Just or Good Cause”.  Employer may terminate Employee’s
employment at any time for “just or good cause.”  “Just or good cause” may
include, but is not limited to:
 
 
(i)
Violation by Employee of any of the provisions of this Agreement (including but
not limited to those set forth in Paragraphs 7, 8 and 9 hereof);

 
 
(ii)
Employee’s disloyalty, insubordination or dishonesty toward Employer or
commission or conviction (whether that conviction be a consequence of plea,
finding or verdict) of a felony or of any crime involving moral turpitude;


--------------------------------------------------------------------------------

Page 6
 
 
(iii)
Employee’s persistent incompetence or persistent neglect of his assigned duties;

 
 
(iv)
Employee’s public actions which may damage the business interests or image of
Employer, NPSI or any of NPSI’s subsidiaries or affiliates; or

 
 
(v)
Employee’s actions in the workplace which violate Employer’s standards of
employee conduct.

 
13.           Severance Compensation.
 
(a)           Termination by Employer Other Than for “Just or Good Cause”.  If
prior to the expiration of Employee’s term of employment under this Agreement,
Employer terminates Employee’s employment under this Agreement other than for
“just or good cause”, then Employer shall be obligated to pay to Employee,
within thirty (30) days after the date of such termination (or such longer
period after such termination as then shall be prescribed by or advisable under
Section 409A of the Internal Revenue Code (the “Code”) or the regulations
promulgated thereunder), a severance amount equal to the aggregate of Employee’s
annual base salary (at its level as of the date of termination) which would be
payable to Employee for the balance of the present term of employment under this
Agreement; provided, however, that in no event shall the severance amount to be
paid Employee under this provision exceed two hundred and fifty percent (250%)
of Employee’s annual base salary (at its level as of the date of such
termination) or be less than one hundred twenty-five percent (125%) of such
annual base salary.
 
(b)           Termination by Employer for “Just or Good Cause” or by Employee by
Retirement or Resignation.  In the event of the termination of Employee’s
employment by Employer for just or good cause (as described in Paragraph 12(b)
above) or by Employee by his retirement or resignation, Employer shall have no
obligation to pay Employee any severance amount described in this Paragraph 13.
 
14.           Bona Fide Executive/High Policy Making Employee Retirement
Program.  Employee acknowledges that he is presently a bona fide executive
and/or high policy making employee of Employer and that he recognizes and has
been informed that Employer may, at its discretion, require that Employee retire
at the age of sixty-five (65) years or older if for the two (2) year period
immediately before retirement Employee has remained employed in a bona fide
executive or high policy making position and if at that time Employee is
entitled to an immediate nonforfeitable annual retirement benefit from a
pension, profit sharing savings, or deferred compensation plan, or any
combination of such plans of Employer, which benefit equals in the aggregate at
least $44,000 annually or such greater amount as may be set forth in the
provisions of the federal Age Discrimination in Employment Act, as amended,
which Act concerns mandatory retirement of bona fide executives or high policy
makers.
 
15.           Death During Employment.  If Employee dies during the term of his
employment hereunder, Employer shall pay to Employee’s estate the compensation
that would otherwise be payable to Employee up to the end of the month in which
his death occurs.
 
16.           Interpretation.  This Agreement shall be construed in accordance
with, and be governed by, the laws of the Commonwealth of Pennsylvania.


--------------------------------------------------------------------------------

Page 7
 
17.           Notices.  Any notice required or desired to be given under this
Agreement shall be deemed given if in writing and sent by certified mail, return
receipt requested, to Employee’s residence (if the notice is being given to
Employee) or to Employer’s principal office, to the attention of the President
(or, if Employee is the President, to the attention of the Chairman of the Board
of Directors) of Employer (if the notice is being given to Employer); except
that  Employer may deliver the written notice to the person of Employee in lieu
of such mailing.
 
18.           Waiver of Breach.   Employer’s waiver of, or failure to act upon,
a breach of any provision in this Agreement by Employee shall not operate or be
construed as a waiver of any subsequent breach by Employee.  No waiver shall be
valid unless in writing and signed by an authorized officer of Employer.
 
19.           Assignment.   Employee acknowledges that his services are unique
and are personal to Employer.  Employee may not assign his rights or delegate
his duties or obligations under this Agreement.  Employer’s rights and
obligations under this Agreement shall inure to the benefit of, and shall be
binding upon, Employer’s successors and assigns.  Employer shall provide to any
person, entity or group that Employer is aware is likely to acquire a
controlling interest in Employer or NPSI a copy of this Agreement, make that
person/entity/group aware of the provisions of this Agreement and require that
person/entity/group, as a condition of the acquisition, to acknowledge and agree
to the provisions of this Agreement.
 
20.           Arbitration of Claims and Disputes.  Except to the extent
expressly set forth to the contrary in the second paragraph of this Paragraph
20, no civil action concerning any dispute, controversy or claim between
Employee and Employer or NPSI arising out of or in connection with this
Agreement or out of Employee’s employment with or the termination of Employee’s
employment with Employer or any affiliate of Employer shall be instituted before
any court; all such disputes, controversies and claims shall instead be
submitted to final and binding arbitration under the auspices of The American
Arbitration Association in Pittsburgh, Pennsylvania.  Such arbitration shall be
conducted in accordance with the rules, protocols and procedures of The American
Arbitration Association.  Except to the extent expressly set forth to the
contrary in the second paragraph of this Paragraph 20, this provision shall
apply to any and all such disputes, controversies and claims, whether asserted
by or against Employer or NPSI and/or against any employee, officer, alleged
agent, director or affiliate of Employer or NPSI with regard to any matter
arising out of or in connection with this Agreement or out of or in connection
with Employee’s employment with or the termination of Employee’s employment with
Employer or any affiliate of Employer, including, but not limited to, any claim
relating to the purported validity, interpretation, enforceability or breach of
Employer’s standards of Employee conduct or this Agreement and/or any other
claim or controversy arising out of the employment relationship (or the nature
of the relationship) or the commencement or termination of that relationship,
including, but not limited to, claims for violation of law and/or for breach of
covenant, breach of implied covenant of good faith and fair dealing, wrongful
termination, breach of contract, and/or intentional infliction of emotional
distress, defamation, breach of right of privacy, interference with the
advantageous or contractual relations, conspiracy and/or other tort claims of
any kind.  All costs and expenses of the arbitration, including but not limited
to reasonable attorneys’ fees, shall be allocated among the parties according to
the arbitrators’ discretion.  The arbitrators’ award resulting from such
arbitration shall be final, binding and nonappealable and may be confirmed and
entered as a final judgment in any court of competent jurisdiction and enforced


--------------------------------------------------------------------------------

Page 8
 
accordingly.  Furthermore, the parties hereto expressly agree that, except to
the extent expressly set forth to the contrary in the second paragraph of this
Paragraph 20, proceeding to arbitration and obtaining an award thereunder shall
be a condition precedent to the bringing or maintaining of any action in any
court with respect to any dispute arising under or in connection with this
Agreement.
 
The first paragraph of this Paragraph 20 shall not apply to any dispute,
controversy or claim arising under any of Paragraphs 7, 8 and 9 of this
Agreement.  This Paragraph 20 shall not give Employee the right to seek a stay
or injunction of any Employer action pending resolution of a claim or dispute
through arbitration.
 
21.           Entire Agreement.  This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof, and all
prior understandings and previously executed employment agreements between
Employer and/or NPSI, on the one hand, and Employee, on the other hand, if any,
(including but not limited to the Existing Agreement) are hereby
superceded.  This Agreement may not be changed orally but only by an agreement
in writing signed by all the parties hereto.
 
22.           Headings.  The headings in this Agreement are for convenience only
and shall not be deemed to or used to interpret or construe any provision of
this Agreement.
 
23.           Counterparts.  This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
24.           Counsel.  Employee acknowledges that he has been provided with
notice that he may review this Agreement with legal counsel of his choosing
prior to signing.  Employee further acknowledges that Employee has had adequate
time to exercise the opportunity to consult
 
[Remainder of page intentionally left blank.]


--------------------------------------------------------------------------------

Page 9
 
with legal counsel of his choosing with regard to this Agreement and that he is
entering into this Agreement after having had full opportunity to review its
provisions.
 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.
 

                  NORTH PITTSBURGH TELEPHONE COMPANY                 
 
  By 
/s/ H. R. Brown
 

            Attest 
/s/ N. William Barthlow 
   
 
   
 
   
 
(Seal) 

                              NORTH PITTSBURGH SYSTEMS, INC.                 
 
  By 
/s/ H. R. Brown
 

            Attest 
/s/ N. William Barthlow
   
 
   
 
   
 
(Seal) 

                                   

 
 
  (Employee)  
/s/ Kevin J. Albaugh 
   

            Attest 
/s/ N. William Barthlow
   
 
 

           


--------------------------------------------------------------------------------



SCHEDULE A
 
NOTE:  This Exhibit includes general responsibilities of the Officer position
listed below. This description of responsibilities is not all-inclusive.


RESPONSIBILITIES –Vice President - Regulatory Affairs


1.
Cost Studies and Rate Development– Supervise and coordinate the preparation of
various types of cost studies to support rate development for use in tariff
filings and setting rates for product pricing, assuring that full cost recovery
is achieved, for each of the subsidiaries of North Pittsburgh Systems, Inc.
(“NPSI”) for which tariff filings or rates are required. Implement all changes
in rates in the applicable billing systems, and provide training as necessary to
business office personnel, of NPSI and its subsidiaries. Work closely with the
Marketing, Sales, Engineering and Operations departments of each subsidiary of
NPSI to develop and implement new service offerings and to achieve revenue
goals. Serve as Vice President – Regulatory Affairs of NPSI, North Pittsburgh
Telephone Company (“NPTC”) and Penn Telecom, Inc. (“PTI”).



2.
Regulatory Duties– Prepare and present all regulatory issue comments to the FCC
and the Pennsylvania Public Utility Commission for, and participate in
regulatory proceedings that affect, NPSI or any of its subsidiaries. File all
financial and service-related reports, as required, for NPSI and its
subsidiaries. Responsible for ensuring compliance by NPSI and its subsidiaries
with all applicable federal and state regulatory requirements.



3.
Tariffs– Supervise personnel of NPSI and its subsidiaries responsible for
developing, filing, implementing and maintaining records of all tariffs,
regulatory charges, and rate increases/decreases.



4.
Interconnection and Service Agreements– Negotiate and administer for NPTC, PTI
and Pinnatech, Inc. (“Pinnatech”) all agreements and intercompany settlements
with interconnecting telecommunication carriers.



5.
Carrier Access Billing & Service Orders– Supervise the administration of all
interconnecting carrier billing and ordering functions of NPTC, PTI and
Pinnatech, and provide related information to all departments involved.



6.
National Exchange Carrier Association (“NECA”)– Coordinate the compilation of
all data required by the NECA interstate settlement procedures for NPTC. This
information includes, but is not limited to, revenue, demand, labor studies and
settlement reports.



7.
United States Telecom Association (“USTELECOM”) / Pennsylvania Telephone
Association (“PTA”)– Participate in regulatory issue activities of the USTELECOM
Association and the PTA, providing support to lobbying efforts and evaluating
legislative activity that could impact the future mode of operation of NPSI or
any of its subsidiaries.



8.
Strategic and Financial Planning. Work with the executive team of NPSI, and
assist the managements of NPSI’s subsidiaries, in developing and evaluating new
product, service,


--------------------------------------------------------------------------------

Page 2


 
and other strategic opportunities. Work with the executive team of NPSI, and
assist NPSI’s subsidiaries, with financial planning, including budget
development and funding.

 
9.
Administrative Duties– Perform all administrative duties, such as hire, train
and motivate the departmental workforce, for NPSI’s and its subsidiaries’
departments involved with regulatory issues, cost studies, tariffs and rate
setting, intercarrier compensation interconnection, and service agreements.
Conduct salary and performance reviews of employees in these departments.
Administer departmental budgets for these departments. Communicate to staff and
direct efforts to achieving all goals of NPSI and its subsidiaries.





Note:  Although the employee is a full-time employee of NPTC, the time and
expenses incurred in the employee’s providing services to NPSI or any of NPSI’s
subsidiaries other than NPTC, as contemplated above, will be allocated to and
charged against the account of NPSI or such other subsidiary of NPSI.
 
 

--------------------------------------------------------------------------------

 
